Citation Nr: 1732798	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  14-33 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for thyroid cancer, to include follicular variant of papillary carcinoma as secondary to radiation exposure.


REPRESENTATION

Veteran represented by:	Iowa Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Carter, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from March 1953 to March 1955. 
This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

In February 2016, the Board remanded the case for additional evidentiary development and it has returned to the Board for further appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's thyroid cancer, to include follicular variant of papillary carcinoma, is contemplated with endocrinopathies among the "chronic diseases" listed under 38 C.F.R. § 3.309(a), and is among the diseases specific to radiation-exposed veterans listed under 38 C.F.R. § 3.309(d), and is a "radiogenic disease" listed under 38 C.F.R. § 3.311.

2.  The Veteran did not participate in a radiation-risk activity during his period of active service and is not a radiation-exposed veteran.

3.  The Veteran was exposed to ionizing radiation while in service.

4.  Thyroid cancer, to include follicular variant of papillary carcinoma, did not manifest during service or to a compensable degree within one year of separation from active service; symptoms have not been continuous since separation from active service; nor is it related to or incurred in service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for thyroid cancer, to include follicular variant of papillary carcinoma as secondary to radiation exposure, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Neither the Veteran nor his representative have raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Veteran contends that his thyroid cancer is the result of radiation exposure during his period of active service.  In multiple statements during the appeal period, he reported exposure to radioactive material while stationed in White Sands, New Mexico, and Red Cannon.  The Veteran also submitted multiple articles concerning radiation exposure and possible radiation hazards at military bases.  In particular, one article noted locations of possible radiation hazards at other military installations on a map and the Veteran marked the location of his former duty station and its proximity to the possible radiation hazards.

At the outset, the Board finds the criteria for a current disability have been met.  Following an April 2013 VA Disability Benefits Questionnaire (DBQ) examination for thyroid and parathyroid conditions, the examiner concluded the Veteran was diagnosed with malignant neoplasm of the thyroid in 2011.

Presumption for Radiation-Exposed Veterans

Certain disabilities, specific to radiation-exposed veterans, may be service connected on a presumptive basis.  See 38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d); Davis v. Brown, 10 Vet. App. 209, 211 (1997).  The term "radiation-exposed veteran" means a veteran who participated in a radiation-risk activity.  38 C.F.R. § 3.309(d)(3)(i).  The term "radiation-risk activity" includes onsite participation in a test involving the atmospheric detonation of a nuclear device, occupation of Hiroshima or Nagasaki, Japan by the United States from August 1945 to July 1946, internment as a prisoner of war in Japan during World War II, service of at least 250 days prior to February 1992 on the grounds of a gaseous diffusion plant located in Kentucky, Ohio, or Tennessee, or service in a capacity which would qualify the individual for inclusion as a member of the Special Exposure Cohort.  See 38 C.F.R. § 3.309(d)(3)(ii).

While thyroid cancer is among the diseases specific to radiation-exposed veterans listed under 38 C.F.R. § 3.309(d), the evidence of record does not indicate the Veteran participated in a radiation-risk activity as specified by VA regulations during his period of active service.  As a result, service connection on a presumptive basis as due to a disease specific to radiation-exposed veterans is not available in this case.

Presumption for Chronic Diseases

Service connection can be established through application of statutory presumptions, including for "chronic diseases," such as endocrinopathies, when manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

In this case, the Board finds that thyroid cancer is contemplated with endocrinopathies among the "chronic diseases" listed under 38 C.F.R. § 3.309(a) (the term endocrinopathies contemplates thyroid diseases).  Thus, 38 C.F.R. § 3.303(b) applies and the claim will be discussed below on a presumptive basis as due to a chronic disease.

The Veteran was initially diagnosed with thyroid cancer in 2011, which is more than 50 years after separation from active service.  As such, the Board finds that the evidentiary record does not demonstrate this current disability manifested to a compensable degree within one year of separation from active service.  Therefore, service connection for thyroid cancer, to include follicular variant of papillary carcinoma, on a presumptive basis as a "chronic disease," is not available in this case.  See 38 C.F.R. §§ 3.307, 3.309(a).

Claim Based on Exposure to Ionizing Radiation

Service connection for "radiogenic diseases" as due to exposure to ionizing radiation provides special procedures for evidentiary development and adjudication of a claim under 38 C.F.R. § 3.311.  A "radiogenic disease" means a disease that may be induced by ionizing radiation, and includes non-malignant thyroid nodule disease.  38 C.F.R. § 3.311(b)(2)(xvii).  Except as otherwise provided, the radiogenic disease must become manifest five years or more after exposure.  38 C.F.R. § 3.311(b)(5)(1)(iv).  When a claimant contends that a radiogenic disease, which first became manifest after service though not to a compensable degree within any other applicable presumptive period, is the result of exposure to ionizing radiation in service, an assessment is made as to the size and nature of the radiation dose.  38 C.F.R. § 3.311(a).

In this case, the Board finds that thyroid cancer is a "radiogenic disease" listed under 38 C.F.R. § 3.311.  Thus, the proper development and adjudication for the claim on appeal as due to exposure to ionizing radiation will be discussed below under 38 C.F.R. § 3.311.

Service treatment records are unavailable, as efforts to obtain service medical records from all potential sources were unsuccessful  In June 2005, the National Personnel Records Center (NPRC) reported that the records may have been destroyed in a fire at the Records Center in 1973.  NPRC could not confirm the existence of such records; only the fact that if they had been stored at the Records Center then they would have been stored in an area damaged by the fire.

In February 2013, the United States Army Dosimetry Center researched the files for records of exposure to ionizing ration, but was unable to locate any records for the Veteran.  As such, no dose estimate was prepared.

Pursuant to the February 2016 remand directive and in accordance with 38 C.F.R. § 3.311, the Board requested a radiation dose estimate.  In a February 2017 memorandum, the Director, Post-9/11 Era Environmental Health Program for the Under Secretary for Health assigned a total dose of 3.12 rem for the Veteran's two years of service (1953 to 1955).  Specifically, the Director noted, in part, the following:

It is highly probable that the Veteran was exposed to some amount of radiation.  Since there is no record of dose, we will assign a dose and then use that dose to determine if thyroid cancer was caused by the dose received.
      
The Veteran was not assigned a dosimeter to monitor his exposure.  This is because he was not expected to receive a radiation dose while in performance of his normal duties; for example:  In accordance with current federal regulations, persons not expected to receive more than 1/10 of the annual dose limit (0.5 rem per year) are not required to wear dosimetry.  These limits have been in effect since 1954 (part way through the Veterans' term of service).  During the early 1950's the federal guidance in force was issued by the National Bureau of Standards Handbook 41, which stated a maximum permissible exposure of 0.3 roentgen (R) per week for radiation workers.  The 1/10 rule (0.03 R per week) still applied for those not working directly with radiation.  Since the Veteran did not wear an assigned dosimeter, we will assign a dose estimate of 3.12 rem (0.03 rem/week x 104 weeks of military service).

The Health Physics Society, in their position statement PS010-3, Radiation Risk in Perspective, dated May of 2016, states that "The average annual equivalent dose from natural background radiation in the United States is about mSv [0.3 rem]/  A person might accumulate an equivalent dose from natural background radiation of about 50 mSv [5 rem] in the first 17 years of life and about 250 mSv [25 rem] during an average 80-year lifetime.  Substantial and convincing scientific data show evidence of health effects following high-dose exposures (many multiples of natural background).  However, below levels of about 100 mSv [10 rem] above background from all sources combined, the observed radiation effects in people are not statistically different from zero."

Since the Veterans' lifetime total radiation dose did not exceed 100 mSv (10 rem) above natural background, it is our opinion that it is unlikely that thyroid cancer was caused by exposure to ionizing radiation during military service.

In a subsequent February 2017 letter, the Director of Compensation Service noted review of the claims folder and February 2017 memorandum, and concluded "there is no reasonable possibility that the Veteran's thyroid cancer can be attributed to ionizing radiation exposure while in military service."  The Director explained, in part, the following:

The Veteran is diagnosed with thyroid cancer 58 years after exposure to radiation.  Family history for cancer is positive with unknown type in mother.  Post-military occupation is shown as retail sales.  The Veteran stated that he quit smoking an undetermined amount and frequency of cigarettes in 1963.

The Board notes that this opinion is the only competent opinion that is based on the current individualized dose estimate.  38 C.F.R. § 3.311(a)(1).

The Board acknowledges the evidentiary record also contains VA medical opinions date April 2013 and June 2013.  In April 2013, following review of the claims file and physical evaluation of the Veteran, the VA examiner concluded the Veteran's thyroid cancer "was at least as likely as not incurred in or caused by the claimed in-service injury, event, or illness."  It was explained that:

The thyroid is among the most radiation-sensitive tissues in the body, with excess cancers occurring at doses as low as 100 mGy.  The risk of thyroid cancer was higher in patients exposed to radiation before age 15 years and decreased with increasing age at exposure.  Studies have found the effects of radiation persisting for even more than 50 years. 

On the other hand, in June 2013, following review of the claims file, a VA physician concluded "the Veteran's thyroid cancer "was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  It was explained that:

The Veteran was diagnosed with papillary carcinoma - follicular variant.  Follicular cancer tends to occur in an older population when compared with other differentiated thyroid cancers.  Approximately 20 percent of patients with anaplastic thyroid cancer have a history of differentiated thyroid cancer, and 20 to 30 percent have a coexisting differentiated cancer.  The majority of synchronous thyroid tumors are papillary cancers, but coexisting follicular cancers have also been reported.

Several risk factors for the development of thyroid cancer have been identified, including age, sex, and history of thyroid irradiation.  The prevalence of cancer is higher in several groups: Children, Adults less than 30 years or over 60 years old, individuals with a family history of thyroid cancer, a history of radiation treatment to the head and neck region to treat acne, inflammation of the tonsils or adenoids, or thymic enlargement and in individual[s] that have undergone Hematopoietic stem cell transplantation.

The [V]eteran states he was assigned to the White Sands Proving Grounds that has a history of radiation experimentation.  However, there are no documentations in current medical literature associating the handling of missile fluid with the occurrence of thyroid cancer.

While the April 2013 and June 2013 VA examiners provided sufficient rationales, the Board finds these medical opinions are based on an incomplete factual history.  As subsequently established, the Veteran has documented exposure to ionizing radiation during service which was not considered in either opinion.  As such, these VA medical opinions lack probative value.  A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

The Board also acknowledges the Veteran's submission in August 2013 of articles titled "Army probes radiation in bunker at Texas post," "Kirtland AFB Broken Arro," "Military investigating possible radiation hazard at Fort Bliss," "On Walkabout At: The Franklin Mountains B-36 Crash Site," and "Dose Reconstruction Activities and the Cold War," and "Predecisional draft - for peer review and public comment on Brief Review of Nuclear Weapons Tests."  A medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  Nonetheless, in this case, the Board finds these articles carry little probative weight because they are not associated with an opinion by a medical professional to address its application with the nature and etiology of the Veteran's diagnosis of thyroid cancer.

In light of the above discussion, the Board finds that service connection is not warranted for thyroid cancer on a direct basis or as due to ionizing radiation under the procedures as set forth in 38 C.F.R. § 3.311.

Direct Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the provisions of 38 C.F.R. § 3.303(b) apply only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a)).

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

As noted above, the criteria for a current disability have been met, evidenced by the April 2013 VA DBQ examination report for thyroid and parathyroid conditions which document his diagnosis of malignant neoplasm of the thyroid.

With regard to whether an in-service incurrence or aggravation of a disease or injury occurred, review of the Veteran's service treatment records are silent as to any complaints, symptoms, treatment, or diagnosis pertaining to a thyroid condition.  Nevertheless, as discussed above, the Board finds the Veteran was exposed to ionizing radiation while in service.

In light of the Veteran's current disability and exposure to ionizing radiation while in service, the Board finds the evidence does not show the disability is either related to service, to include his ionizing radiation exposure, or incurred in service.  As discussed above, the February 2017 opinion from the Director of Compensation Service is the only competent opinion of record that is based on the current individualized dose estimate.  Specifically, it was concluded with rationale that "there is no reasonable possibility that the Veteran's thyroid cancer can be attributed to ionizing radiation exposure while in military service."  Moreover, the initial onset of the Veteran's disability was in 2011, which is more than 50 years after separation from service, and demonstrates a post-service incurrence.  Therefore, a grant of service connection based upon continuity of symptomatology is not warranted under 38 C.F.R. § 3.309(b).  

Moreover, neither review of the evidentiary record nor the Veteran contends, that symptoms of thyroid cancer have been continuous since separation from active service.  Review of VA treatment records dated prior to 2011 are silent for any complaints or treatment relevant to the later-diagnosed thyroid cancer.  In fact, no findings of thyroid nodules were noted in June 2005 and the initial finding of a left thyroid gland nodule was noted and recommended for ultrasound and biopsy in June 2011.  Therefore, service connection for thyroid cancer, to include follicular variant of papillary carcinoma, is not available in this case.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

The Board has considered the Veteran's reported history of symptomatology related to his thyroid cancer throughout the appeal period.  He is competent to report such symptoms and observations because this requires only personal knowledge as it comes through ones senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Veteran in this case is not competent to provide a probative opinion Based on the evidence of record.  Determining the etiology of the Veteran's thyroid condition requires medical inquiry into biological processes and pathology and the record does not show that he has the skills, training, or experience needed to render a medical opinion in this case.  There is no probative and competent evidence that demonstrates this current disorder was demonstrated in or related to his in-service ionizing radiation exposure.  See 38 C.F.R. § 3.303.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against this claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for thyroid cancer, to include follicular variant of papillary carcinoma as secondary to radiation exposure, is denied.



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


